Citation Nr: 1637968	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-17 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for a disability manifested by high cholesterol.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for arthritis.  

5.  Entitlement to service connection for gout.  

6.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1997 and from August 2005 to February 2006; he also had additional service in the National Guard, with various periods of Active Duty for Training (ACDUTRA), including a period from July 12, 2003 to July 26, 2003.  

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2010 rating decisions by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  In the August 2008 rating decision, the RO denied claims of service connection for hypertension, arthritis, gout, GERD, and high cholesterol.  In the March 2010 rating decision, the RO denied a claim of service connection for a bilateral knee disability.  

In July 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for a bilateral knee disability, to include arthritis; and, the issue of entitlement to service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On July 19, 2016, during his travel board hearing at the RO before the undersigned Veterans Law Judge, and prior to the promulgation of a decision in the appeal, the Veteran indicated, via his oral testimony and in a written statement from his representative dated the same, his request to withdraw from appellate status the issues of entitlement to service connection for GERD and a disability manifested by high cholesterol.  

2.  The Veteran's gout was first shown many years following discharge from service, and is not otherwise shown to be related to a disease or injury incurred during active service or during a period of active duty for training (ACDUTRA).  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issues of entitlement to service connection for GERD and a disability manifested by high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Gout was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In this case, the Veteran (appellant) has withdrawn this appeal as to the issues of entitlement to service connection for GERD and a disability manifested by high cholesterol.  See July 2016 Hearing Transcript, and July 2016 correspondence from the Veteran's representative.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for GERD and a disability manifested by high cholesterol, and they are therefore dismissed.

II.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in May 2008, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for gout, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and National Guard records, and the Veteran's VA and private treatment records have been obtained.  The Veteran has submitted lay statements and has provided testimony at a Board hearing.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that would substantiate his claim.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Although the Veteran was not afforded a VA examination to determine the likely etiology of his gout, no such examination is necessary in this case because there is no evidence of in-service gout, or an in-service disease or injury related to gout; and, the record does not reflect the presence of gout until many years after discharge from active service.  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has not asserted that his gout was incurred in, or is otherwise related to, a period of active service or a period of ACDUTRA.  Rather, he stated on his May 2008 claim form that his gout disability began sometime in 2003, but was not specific as to when in 2003.  As is explained in greater detail below, the first evidence of gout is from September 2007 VA records, which indicate that the Veteran reported that he had gout at that time.  These records do not suggest that the Veteran's gout was related to any period of active service or ACDUTRA; and, in fact, the Veteran in his May 2009 Notice of Disagreement indicated his belief that he did not need to be in the regular army to claim a disability; i.e. that his gout should be service-connected if it had its onset while he served in the National Guard.  Moreover, while the Veteran's representative acknowledged that the Veteran was claiming service connection for gout, and she associated that claim with the claim of service connection for a bilateral knee disability, neither she nor the Veteran testified that the Veteran's gout was related to service.  Given that the Veteran does not assert that his gout was incurred in active service or that he has chronic gout that had its onset during a period of ACDUTRA; and, given that there is no indication that the Veteran's gout is related to any period of active service or period of ACDUTRA, a VA examination is not necessary to decide this claim.  

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.


II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101 (23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101 (26), (27).

The Board notes that the advantages of certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service -do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period);  McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran seeks service connection for gout.  The Veteran does not argue, and the record does not show, that the Veteran's gout had its onset during a period of active service, or during a period of ACDUTRA.  Rather, the Veteran maintains that service connection is warranted for gout because he did not have gout prior to joining the military; and, that he does not need to be in the regular army to claim a disability.  See May 2009 Notice of Disagreement (NOD).  

On his initial May 2008 claim form, the Veteran indicated that his gout began sometime in 2003; however, he does not provide any additional information in this regard, and does not indicate when and where he was treated for the condition during service.  

Post-service records show that he presented to a VA medical center in September 2007, stating that he went to the hospital on the Sunday prior and was told he was having a gout attack.  No redness or swelling was noted.  He was told to follow up with his doctor, but it does not appear that he went in for a follow-up.  

In June 2008, the Veteran was treated for left heal pain.  The treatment record notes that the Veteran had gout in the past, and the assessment was Achilles tendinitis, possible gout.  

Gout was added to the VA disability list, but the records from 2007 and 2008 only note that the Veteran reported that he had gout, and that he may have had gout in June 2008.  These records do not, however, show, or even suggest, that any current gout is related to active service; or, that gout had its onset during a period of active service or ACDUTRA.  Moreover, the Veteran has not specifically alleged that his gout began during a period of active duty, ACDUTRA, or is otherwise related to active service.  

In this case, gout may have been present prior to the Veteran's discharge from the National Guard in 2010; however, the mere presence of gout prior to discharge from the National Guard does not, in and of itself, meet the criteria for service connection, unless the gout was incurred in, or is otherwise related to, a period of active duty or ACDUTRA.  That is not shown in this case, and the Veteran had provided no evidence or argument to suggest otherwise.  

For these reasons, the preponderance of the evidence is against the claim and service connection for gout is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

The issue on appeal of entitlement to service connection for GERD is dismissed.  

The issue on appeal of entitlement to service connection for a disability manifested by high cholesterol is dismissed.  

Service connection for gout is denied.  

REMAND

The Veteran maintains that his hypertension had its onset during active duty, or, during a period of active duty for training (ACDUTRA) in the National Guard.  

Hypertension is not shown at entry into service in 1989, and blood pressure readings in 1990 and 1991 were within normal limits.  

Although the Veteran was not diagnosed with hypertension until approximately April 2003, several elevated blood pressure readings were shown during his first period of active service between 1994 and 1996.  Specifically, a February 1994 service-treatment record (STR) shows readings of 154/86 and 140/70.  An April 1994 STR reveals an elevated blood pressure reading of 150/74.  An August 1996 treatment record for back pain indicates an elevated blood pressure reading of 150/58; a September 1996 treatment record for complaints of groin pain shows an elevated blood pressure reading of 158/76; and, an October 1996 treatment record notes an elevated blood pressure reading of 150/94.  

The January 1997 pre-discharge examination notes an initial elevated blood pressure reading of 170/90, taken with an automatic cuff; and, subsequent additional blood pressure readings taken manually that were within normal limits at 138/84 and 126/76.  

On a February 2002 Report of Medical History for the National Guard, the Veteran indicated, by checking the appropriate box, that he did not know whether he had high (or low) blood pressure.  The corresponding February 2002 Report of Medical Examination indicated that the Veteran's heart and chest were normal, and there is no indication that the Veteran had a diagnosis of hypertension at that time.  

An April 2003 VA outpatient treatment note indicates that the Veteran presented to the VAMC to establish care.  A primary care examination at that time noted elevated blood pressure readings, but with no prior diagnosis of hypertension.  The plan was to monitor the Veteran's blood pressure and determine whether he required medication for hypertension at his next visit.  

During a May 2003 VA urgent care visit for back pain, the Veteran's blood pressure was elevated at 170/65.  A May 2003 VA mental health note indicates that hypertension needed to be ruled out.  He was placed on a diet and blood pressure was to be monitored.  

During a brief period of ACDUTRA from July 12, 2003 to July 26, 2003, the Veteran presented to a unit clinic with headache, dizziness, and chest pain.  He was sent to a hospital on July 16, 2003, with complaints of chest pain, headaches, light-headedness, dizziness, and high blood pressure.  A Statement of Medical Examination and Duty Status indicates that the Veteran was treated for chest pain/angina and hypertension, an injury that was incurred in the line of duty, but was considered only temporary, and was thought to probably be precipitated by heat.  At a follow-up appointment later that month, a new blood pressure medication was dispensed to treat the Veteran's blood pressure.  

In August 2003, at age 34, the Veteran presented with a complaint of hypertension.  It was noted that the Veteran recently underwent rehabilitation for cocaine abuse.  The report also notes that the Veteran had been recently treated in July 2003 for chest pain and was found to be hypertensive, and was placed on medication.  The assessment was hypertension.  A February 2005 VA primary care note indicates that the Veteran's hypertension was under only suboptimal control.  

A March 2007 VA progress note indicates that the Veteran had a past history of hypertension that was diagnosed at age 26; however, this age appears to be inconsistent with the findings between 1989 and 2003.

Based on the above findings, the exact onset of the Veteran's hypertension is not clear, but the onset of elevated blood pressure readings, first recorded between 1994 and 1996 suggests that the Veteran's hypertension may have had its onset during the Veteran's first period of active duty between June 1989 and March 1997.  In the alternative, it is also possible that the Veteran's hypertension had its onset during the brief period of ACDUTRA in July 2003.  A medical opinion is necessary to answer this question.  

The Veteran also seeks service connection for a bilateral knee disability, claimed as arthritis of the knees.  The Veteran maintains that both of his knees are painful and they swell with any long distance running.  In an August 2009 statement, the Veteran reported that he could not pass his physical fitness test for the National Guard because his knees swell and fill with fluid every time he tries to run for more than half a mile.  

An April 1989 pre-enlistment examination shows that the Veteran had arthroscopic left knee surgery in 1987, with negative findings; however, private medical records from September 1986 indicate it was the Veteran's right knee that was injured, not the left; but no defect of the right knee was noted at the time of entry.  Service treatment records show that the Veteran injured his right knee in September 1992.  He reported pain and popping.  Examination was negative for effusion and swelling, and the ligaments were stable.  McMurray sign was negative but patella compression was positive [for pain?].  The assessment was "RPPS" (presumably retropatellar pain syndrome).  A January 1997 pre-discharge examination also noted the Veteran's report of a pre-existing arthroscopic surgery of the right knee, but mistakenly indicated that the surgery was conducted in 1989, not 1987.  Significantly, however, the January 1997 pre-discharge examination indicated that the initial injury healed without sequelae, and the Veteran did not report knee pain at that time.

A VA examiner was asked, in February 2010, to opine as to whether the Veteran's "preexisting right knee problem due to surgery before service was aggravated by service."  The examiner noted the Veteran's pre-service 1987 right knee arthroscopy, but also noted that the Veteran's lower extremities were normal at the time of his entry into service in 1989.  

The examiner noted the in-service 1992 report of right knee pain; however, the examiner also noted that there were no other knee problems during that period of service and a February 2002 examination was negative for any knee or lower extremity abnormalities.  Likewise, knee trouble was neither claimed nor identified on an April 2003 pre-deployment form, or on a 2007 Report of Medical History.  

VA outpatient treatment records show complaints of swelling and pain in the knees.  At that time, the Veteran reported that running in PT seemed to aggravate the condition.  The Veteran also reported that in June 2009 he was jogging and felt a pop in both knees almost simultaneously, with an immediate onset of pain and swelling.  The examiner noted that VA records revealed that the Veteran was subsequently diagnosed with patellar fracture and torn tendons, and had surgery in June 2009, although there were no records related to the admission history and physical examination, or the actual surgical report.

At the time of the February 2010 examination, the Veteran reported constant popping and pain in the knees, swelling, and give way weakness.  The examiner referred to a January 2010 MRI report of the right knee which revealed postoperative changes consistent with previous fracture of the patella with postoperative changes - consider local tendinopathy to the patellar tendon; and, probable partial tear of the anterior cruciate ligament with minor subluxation of the knee joint.  

The examiner, who noted an impression of status post remote right knee arthroscopy and status post right patellar tendon repair, found no evidence in the Veteran's STRs to suggest that his right knee, for which he underwent arthroscopic surgery prior to entry into service, was permanently worsened or aggravated by service.  Rather, the examiner opined that the Veteran's present right knee condition (as well as his left) is related to an injury sustained while jogging in June 2009 for which he underwent bilateral tendon repairs.  

The above opinion does not adequately address the Veteran's contentions; and, it is based on a presumption that the Veteran had a pre-existing right knee disability at the time of entry into active service in 1989.

The Veteran maintains, however, that his preexisting right knee injury had resolved prior to entry into service in 1989; and, that his knee pain began during his first period of service, but he never requested treatment for it until after he left active duty, in 1998.  He also testified that he was subsequently placed on a temporary profile in the National Guard in 1999 for knee pain.  This raises the possibility that the Veteran's bilateral knee disability had its onset during service, and another examination is therefore necessary to decide the claim.  

At the hearing, the Veteran's representative suggested that the Veteran had arthritis that may be related to the claim of service connection for a bilateral knee disability.  As such, the VA examiner should clarify whether the Veteran has arthritis in his knees, or elsewhere, and whether any such arthritis had its onset during active service or during a period of ACDUTRA; or, is otherwise related to service or to a service-connected disability.  

Since the matter is remanded, the electronic record should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA medical records not currently of record, including, but not limited to, any June 2009 records and/or operative report for knee surgery/tendon repair.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file any outstanding private treatment records identified by the Veteran as pertinent to his claims of service connection for hypertension and a bilateral knee disability, to include arthritis.

3.  After completing the above directives, schedule the Veteran for a VA examination by a physician who can adequately address the likely etiology of the Veteran's hypertension, to include whether it, as likely as not, had its onset during active service; or, during a period of active duty for training (ACDUTRA) in 2003, based on a review of the entire record.  

After reviewing the entire record, including a copy of this Remand, the examiner is asked whether the Veteran's hypertension, as likely as not (a 50 percent or higher probability) had its onset during his first period of active duty between 1989 and 1997.  A complete rationale for all opinions is requested.  The examiner's attention is directed to the numerous elevated blood pressure readings documented between 1994 and 1996; and, treatment for hypertension during a period of ACDUTRA in 2003.  In this regard, a critical question is when the hypertension began, regardless of when it was first actually diagnosed.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for a VA orthopedic examination by a physician with appropriate expertise to determine the nature and etiology of all current knee disabilities and arthritis (including, but not limited to, the knees).  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.  The examiner should also obtain a recorded history of the Veteran's arthritis (of the knee or otherwise).  

Based on the examination results and the review of the entire records folders, the examiner should provide an opinion as to whether any current right and/or left knee disability, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service or during a period of ACDUTRA.  

In this regard, the examiner's attention is directed to the Veteran's assertions that he has had bilateral knee pain with swelling and popping of both knees since service, which he believes led to his bilateral knee tendon repairs in June 2009.  The examiner's attention is also directed to the February 2010 VA examination report and opinion which presumes that the Veteran had no knee pain in service between 1989 and 1997 because there are no service treatment records documenting such; however, the Veteran testified at his July 2016 hearing that his knee pain began during this first period of service, but he did not seek treatment for such until 1998/1999.  

The examiner should also provide an opinion as to whether any current arthritis (of the knee or otherwise) at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service or during a period of ACDUTRA.  

Please provide a complete explanation for the opinions.

5.  Ensure that the examination reports comply with this remand and answer the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, readjudicate the issues of service connection for hypertension, a bilateral knee disability, and arthritis.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


